Citation Nr: 0928297	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to basic eligibility to VA 
benefits.

2.  Entitlement to basic eligibility to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant claims to have had active duty service from 
July 1942 to March 1947.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Evidence that raises a reasonable possibility of 
substantiating the claim for entitlement to basic eligibility 
to VA benefits has been received.

2.  The appellant's WD AGO on its face shows that the 
appellant served with the 14th Infantry of the Army of the 
United States (AUS) from July 1942 to March 1947.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to basic eligibility to VA benefits is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2,  The appellant did not have the requisite service to 
render him basically eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004 and November 2004.  The RO 
provided the appellant with additional notice in November 
2006, subsequent to the November 2004 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the July 2004, November 2004, and November 2006 
notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for entitlement to basic eligibility to VA benefits was 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).   

Likewise, to the extent there may be any deficiency in VCAA 
notice regarding the appellant's request to reopen a prior 
final decision, there is not resulting harm to the appellant 
since the claim is being reopened.  See generally Kent v. 
Nicholson, 20 Vet.App. 1 (2006).

Further, while the November 2006 notice was not provided 
prior to the November 2004 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence.  
The claim was subsequently readjudicated in a February 2009 
supplemental statement of the case, following the provision 
of notice in November 2006.  The appellant has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the appellant has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue 
of reopening the appellant's claim for entitlement to basic 
eligibility to VA benefits, no further discussion of VCAA is 
necessary at this point.  

Duty to Assist

In a statement response received by the National Personnel 
Records Center (NPRC) in October 2007, it was revealed that 
the appellant's record is fire related and that there were no 
separation documents on file to verify VA's request for 
information regarding whether there has been any change in 
regard to the recognition of service in the 14th Infantry as 
valid service in the AUS.  The Board notes cases where the 
Appellant's service records are unavailable through no fault 
of the claimant, there is a heightened obligation to assist 
the claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As will be discussed 
below, attempts have been made to assist the appellant in 
obtaining evidence necessary to substantiate his claim.

In a response received in April 2009, the appellant checked 
the appropriate box to indicate that he had no other 
information or evidence to submit and to return his case to 
the Board for further appellate consideration as soon as 
possible.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant and his representative have 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by decisions 
on the claims at this time.

New and Material

One of the issues before the Board is whether new and 
material evidence has been received to reopen a claim of 
entitlement to basic eligibility to VA benefits.

For purposes of this appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a November 2004 notice of decision, the RO indicated that 
the appellant's claim was denied because there was no new and 
material evidence to establish legal entitlement to VA 
benefits had been received.  As noted by the Board in 
November 2006, it does not appear that the prior rating 
decision is in the claims file.  There is evidence to suggest 
that a prior claim was filed in 1990.  In statements received 
in May 2004 and July 2004, the appellant noted that he had 
filed a claim in 1990.  In the July 2004 letter, the 
appellant referenced a VA letter dated July 1990, which is 
not associated with his claims file.  As it appeared that 
there may have been additional documents that have not been 
associated with the appellant's claims file, the Board 
remanded the case for additional development.

As a result, a copy of a temporary folder at the Manila VA 
Regional Office was obtained.  However, the folder did not 
contain information regarding the appellant's claim that was 
filed in 1990.  Subsequently, the Board discovered the 
appellant had another claims folder with a different VA file 
number and requested access to the file.  The two files were 
later merged under one file number.  The Board reviewed the 
additional evidence, but did not find any documents 
pertaining to the appellant's 1990 claim.

Given the circumstances and the evidence of record that is 
material to the case, the Board will reopen the claim 
assuming that the evidence of record is new.  

The Board notes that the RO appears to have reopened the 
appellant's claim albeit communications to the appellant 
indicate that the claim was not reopened.  Thus, there is no 
prejudice to the appellant in adjudicating the claim based on 
the merits given that the RO through its November 2004 rating 
decision, March 2005 statement of the case, and July 2005 and 
February 2009 supplemental statements of the case adjudicated 
the claim based on the merits.



Basic Eligibility

The other issue before the Board is a claim of entitlement to 
basic eligibility to VA benefits.  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Id.

The appellant asserts that he is eligible for VA benefits.  
He referenced his WD AGO Form 53-55 which on its face shows 
that the appellant had service with the 14th infantry of the 
AUS from July 1942 to March 1947.  However, of record is a 
November 1953 communication from the service department to 
the effect that the AUS status was revoked in as much as the 
unit the appellant claimed induction into was not in Naker's 
Force as of 14 July 1942.  The certification went on to state 
that the appellant had no service in the Army of the United 
States nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.

The RO requested verification of service in connection with 
the present claim, but the NPRC responded that they were 
unable to locate the military records requested and instead 
provided a copy of the appellant's WD AGO Form 53-55.

Pursuant to the November 2006 Board decision, an attempt was 
made to verify whether the apparent finding reflected in the 
November 1953 service department certification (over 50 years 
ago) was subsequently changed.  However, an October 2007 
response from the NPRC provided that the record is fire 
related and that there is no separation documents on file to 
verify the request.

Nevertheless, a July 2008 National Archives and Records 
Administration provided that records of the Philippine 
Archives Collection, including personnel rosters for the 14th 
Infantry were examined.  However, the National Archives and 
Records Administration was unable to locate a reference to 
the appellant's name.  

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA pension benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable 
provisions.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to basic eligibility to VA benefits.  To this 
extent, the appeal is granted.    

Entitlement to basic eligibility to VA benefits is not 
warranted.  To this extent, the appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


